(Slip Opinion)              OCTOBER TERM, 2021                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                  BADGEROW v. WALTERS ET AL.

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE FIFTH CIRCUIT

  No. 20–1143. Argued November 2, 2021—Decided March 31, 2022
The Federal Arbitration Act authorizes a party to an arbitration agree-
  ment to petition a federal court for various forms of relief. But the
  Act’s authorization of such petitions does not itself create the subject-
  matter jurisdiction necessary for a federal court to resolve them. Ra-
  ther, the federal court must have an “independent jurisdictional basis”
  to do so. Hall Street Associates, L. L. C. v. Mattel, Inc., 552 U. S. 576,
  582. In Vaden v. Discover Bank, 556 U. S. 49, this Court assessed
  whether there was a jurisdictional basis to decide an FAA Section 4
  petition to compel arbitration by means of examining the parties’ un-
  derlying dispute. The Court reasoned that specific language in Section
  4 instructed a federal court to “look through” the petition to the “un-
  derlying substantive controversy.” Id., at 62. If the dispute underlying
  a Section 4 petition falls within the court’s jurisdiction—for example,
  by presenting a federal question—then the court may rule on the peti-
  tion to compel arbitration.
     In this case, the question presented is whether that same “look-
  through” approach to jurisdiction applies to applications to confirm or
  vacate arbitral awards under Sections 9 and 10 of the FAA. Petitioner
  Denise Badgerow initiated an arbitration proceeding against her em-
  ployer’s principals (collectively, Walters), alleging that she was unlaw-
  fully terminated. After arbitrators dismissed Badgerow’s claims, she
  filed suit in Louisiana state court to vacate the arbitral award. Wal-
  ters removed the case to Federal District Court and applied to confirm
  the award. Badgerow then moved to remand the case to state court,
  arguing that the federal court lacked jurisdiction to resolve the parties’
  requests—under Sections 10 and 9 of the FAA, respectively—to vacate
  or confirm the award. The District Court applied Vaden’s look-through
  approach, finding jurisdiction in the federal-law claims contained in
2                       BADGEROW v. WALTERS

                                 Syllabus

    Badgerow’s underlying employment action. The District Court
    acknowledged that Sections 9 and 10 of the FAA lack the distinctive
    text on which Vaden relied, but it applied the look-through approach
    anyway so that “consistent jurisdictional principles” would govern all
    kinds of FAA applications. The Fifth Circuit affirmed.
Held: Vaden’s “look-through” approach to determining federal jurisdic-
 tion does not apply to requests to confirm or vacate arbitral awards
 under Sections 9 and 10 of the FAA. Pp. 4–16.
    (a) Congress has granted federal district courts jurisdiction over two
 main kinds of cases: suits between citizens of different States as to any
 matter valued at more than $75,000 (diversity cases), 28 U. S. C.
 §1332(a), and suits “arising under” federal law (federal-question
 cases), §1331. Normally, a court has federal-question jurisdiction
 whenever federal law authorizes an action. But because this Court
 has held that the FAA’s provisions do not themselves support federal
 jurisdiction, a federal court must find an independent basis for juris-
 diction to resolve an arbitral dispute. In this case, neither application
 reveals a jurisdictional basis on its face. So to find an independent
 basis for jurisdiction, the District Court had to look through the Sec-
 tion 9 and 10 applications to the underlying substantive dispute,
 where a federal-law claim satisfying §1331 indeed exists.
    In Vaden, this Court approved the look-through approach for a Sec-
 tion 4 petition by relying on that section’s express language. That lan-
 guage provides that a party to an arbitration agreement may petition
 for an order to compel arbitration in a “United States district court
 which, save for [the arbitration] agreement, would have jurisdiction”
 over “the controversy between the parties.” “The phrase ‘save for [the
 arbitration] agreement,’ ” the Court stated, “indicates that the district
 court should assume the absence of the arbitration agreement and de-
 termine whether [the court] ‘would have jurisdiction . . .’ without it” by
 looking through to the “underlying substantive controversy” between
 the parties. 556 U. S., at 62.
    Sections 9 and 10 of the FAA contain none of the statutory language
 on which Vaden relied. So under ordinary principles of statutory con-
 struction, the look-through method should not apply. “[W]hen Con-
 gress includes particular language in one section of a statute but omits
 it in another section of the same Act,” this Court generally takes the
 choice to be deliberate. Collins v. Yellen, 594 U. S. ___, ___. That holds
 true for jurisdictional questions, as federal “district courts may not ex-
 ercise jurisdiction absent a statutory basis.” Exxon Mobil Corp. v. Al-
 lapattah Services, Inc., 545 U. S. 546, 552. Because a statutory basis
 for look-through jurisdiction is lacking in Sections 9 and 10, the Court
 cannot reach the same result here as in Vaden. Pp. 4–9.
                     Cite as: 596 U. S. ____ (2022)                     3

                                Syllabus

     (b) Walters presents a two-part argument to justify exercising juris-
  diction here. Walters first claims that Section 4’s language does not
  authorize look-through jurisdiction, but is only a capacious venue pro-
  vision designed to give applicants a broad choice among federal courts
  possessing jurisdiction. Walters next construes Section 6—which re-
  quires any FAA application to “be made and heard in the manner pro-
  vided by law for the making and hearing of motions”—to provide the
  basis for an FAA-wide look-through rule.
     Walters’s reading of Section 4 does not comport with how Vaden un-
  derstood Section 4 or with the actual text of that provision, which
  never mentions venue, and refers only to jurisdiction. And Walters’s
  Section 6 argument fares no better. Courts do not possess jurisdiction
  to decide ordinary motions by virtue of the look-through method. So
  Congress would not have prescribed that method by telling courts, as
  Section 6 does, to treat FAA applications like motions. Pp. 9–12.
     (c) Walters also makes several policy arguments preaching the vir-
  tues of adopting look-through as a uniform jurisdictional rule. Walters
  claims that a uniform rule will promote “administrative simplicity”;
  that the look-through approach will be “easier to apply” than a test
  grounding jurisdiction on the face of the FAA application itself; and
  that the look-through rule will provide federal courts with more com-
  prehensive control over the arbitration process. Brief for Respondents
  27, 28. But “[e]ven the most formidable policy arguments cannot over-
  come a clear statutory directive.” BP p.l.c. v. Mayor and City Council
  of Baltimore, 593 U. S. ___, ___. And anyway, Walters oversells the
  superiority of his proposal. First, uniformity in and of itself provides
  no real advantage here because courts can easily tell whether to apply
  look-through or the normal jurisdictional rules. Second, the use of
  those ordinary rules, in the context of arbitration applications, is
  hardly beyond judicial capacity. And third, there are good reasons why
  state, rather than federal, courts should handle applications like the
  ones in this case. Pp. 12–16.
975 F. 3d 469, reversed and remanded.

  KAGAN, J., delivered the opinion of the Court, in which ROBERTS, C. J.,
and THOMAS, ALITO, SOTOMAYOR, GORSUCH, KAVANAUGH, and BARRETT,
JJ., joined. BREYER, J., filed a dissenting opinion.
                        Cite as: 596 U. S. ____ (2022)                                 1

                              Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order that
     corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                    _________________

                                    No. 20–1143
                                    _________________


         DENISE A. BADGEROW, PETITIONER v.
               GREG WALTERS, ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE FIFTH CIRCUIT
                                 [March 31, 2022]

   JUSTICE KAGAN delivered the opinion of the Court.
   The Federal Arbitration Act (FAA), 9 U. S. C. §1 et seq.,
authorizes a party to an arbitration agreement to seek sev-
eral kinds of assistance from a federal court. Under Section
4, for example, a party may ask the court to compel an ar-
bitration proceeding, as the agreement contemplates. And
under Sections 9 and 10, a party may apply to the court to
confirm, or alternatively to vacate, an arbitral award.
   Yet the federal courts, as we have often held, may or may
not have jurisdiction to decide such a request. The Act’s
authorization of a petition does not itself create jurisdiction.
Rather, the federal court must have what we have called an
“independent jurisdictional basis” to resolve the matter.
Hall Street Associates, L. L. C. v. Mattel, Inc., 552 U. S. 576,
582 (2008).
   In Vaden v. Discover Bank, 556 U. S. 49 (2009), we as-
sessed whether there was a jurisdictional basis to decide a
Section 4 petition to compel arbitration by means of exam-
ining the parties’ underlying dispute. The text of Section 4,
we reasoned, instructs a federal court to “look through” the
2                 BADGEROW v. WALTERS

                     Opinion of the Court

petition to the “underlying substantive controversy” be-
tween the parties—even though that controversy is not be-
fore the court. Id., at 62. If the underlying dispute falls
within the court’s jurisdiction—for example, by presenting
a federal question—then the court may rule on the petition
to compel. That is so regardless whether the petition alone
could establish the court’s jurisdiction.
   The question presented here is whether that same “look-
through” approach to jurisdiction applies to requests to con-
firm or vacate arbitral awards under the FAA’s Sections 9
and 10. We hold it does not. Those sections lack Section 4’s
distinctive language directing a look-through, on which
Vaden rested. Without that statutory instruction, a court
may look only to the application actually submitted to it in
assessing its jurisdiction.
                              I
  This case grows out of the arbitration of an employment
dispute. Petitioner Denise Badgerow worked as a financial
advisor for REJ Properties, a firm run by respondents Greg
Walters, Thomas Meyer, and Ray Trosclair. (For ease of
reference, we refer from now on only to Walters.)
Badgerow’s contract required her to bring claims arising
out of her employment to arbitration, rather than to court.
So when she was (in her view, improperly) fired, she initi-
ated an arbitration action against Walters, alleging unlaw-
ful termination under both federal and state law. The ar-
bitrators sided with Walters, dismissing Badgerow’s
claims.
  What happened afterward—when Badgerow refused to
give up—created the jurisdictional issue we address today.
Believing that fraud had tainted the arbitration proceeding,
Badgerow sued Walters in Louisiana state court to vacate
the arbitral decision. Walters responded by removing the
case to Federal District Court—and, once there, applying to
confirm the arbitral award. Finally, Badgerow moved to
                  Cite as: 596 U. S. ____ (2022)            3

                      Opinion of the Court

remand the case to state court, arguing that the federal
court lacked jurisdiction over the parties’ requests—under
Sections 10 and 9, respectively—to vacate or confirm the
award.
   The District Court assessed its jurisdiction under the look
through approach this Court adopted in Vaden v. Discover
Bank. See 2019 WL 2611127, *1 (ED La., June 26, 2019).
That approach, as just noted, allows a federal court to exer-
cise jurisdiction over an FAA application when the parties’
underlying substantive dispute would have fallen within
the court’s jurisdiction. See supra, at 1–2. The District
Court acknowledged that Vaden involved a different kind of
arbitration dispute: It concerned a petition to compel arbi-
tration under the FAA’s Section 4, rather than an applica-
tion to confirm or vacate an arbitral award under Section 9
or 10. And Vaden’s “reasoning was grounded on specific
text” in Section 4 that Sections 9 and 10 “do[ ] not contain.”
2019 WL 2611127, *2. But the court thought it should ap-
ply the look-through approach anyway, so that “consistent
jurisdictional principles” would govern all kinds of FAA ap-
plications. Ibid. And under that approach, the court had
jurisdiction because Badgerow’s underlying employment
action raised federal-law claims. The court thus went on to
resolve the dispute over whether fraud had infected the ar-
bitration proceeding. Finding it had not, the court granted
Walters’s application to confirm, and denied Badgerow’s ap-
plication to vacate, the arbitral award.
   The United States Court of Appeals for the Fifth Circuit
affirmed the District Court’s finding of jurisdiction, relying
on a just-issued Circuit precedent. See 975 F. 3d 469, 472–
474 (2020) (citing Quezada v. Bechtel OG&C Constr. Servs.,
Inc., 946 F. 3d 837, 843 (2020)). In that decision, the Fifth
Circuit had echoed the reasoning of the District Court here.
Yes, the language of Section 4 directing use of the look-
through approach “is in fact absent in” the FAA’s other sec-
4                      BADGEROW v. WALTERS

                          Opinion of the Court

tions. 946 F. 3d, at 842. But, the court continued, a “prin-
ciple of uniformity” applying to the FAA “dictates using the
same approach for determining jurisdiction under each sec-
tion of the statute.” Ibid.; but see id., at 845–846 (Ho, J.,
dissenting) (rejecting that asserted principle in favor of
“[f ]idelity to text”). As applied to this case, that analysis
meant that the district court had jurisdiction over Walters’s
Section 9 and Badgerow’s Section 10 applications.
    Courts have divided over whether the look-through ap-
proach used in Vaden can establish jurisdiction in a case
like this one—when the application before the court seeks
not to compel arbitration under Section 4 but to confirm,
vacate, or modify an arbitral award under other sections of
the FAA.1 We granted certiorari to resolve the conflict, 593
U. S. ___ (2021), and now reverse the judgment below.
                               II
   The district courts of the United States are courts of lim-
ited jurisdiction, defined (within constitutional bounds) by
federal statute. See, e.g., Kokkonen v. Guardian Life Ins.
Co. of America, 511 U. S. 375, 377 (1994). Congress has
granted those courts jurisdiction over two main kinds of
cases. District courts have power to decide diversity
cases—suits between citizens of different States as to any
matter valued at more than $75,000. See 28 U. S. C.
§1332(a). And they have power to decide federal-question
cases—suits “arising under” federal law. §1331. Typically,
——————
  1 Compare Quezada v. Bechtel OG&C Constr. Servs., Inc., 946 F. 3d

837, 843 (CA5 2020) (holding that the look-through approach applies to
applications to confirm, vacate, or modify an arbitral award); Ortiz-Espi-
nosa v. BBVA Securities of P. R., Inc., 852 F. 3d 36, 47 (CA1 2017) (same);
Doscher v. Sea Port Group Securities, LLC, 832 F. 3d 372, 381–388 (CA2
2016) (same); McCormick v. America Online, Inc., 909 F. 3d 677, 680–
684 (CA4 2018) (same), with Goldman v. Citigroup Global Markets Inc.,
834 F. 3d 242, 252–255 (CA3 2016) (holding that the look-through ap-
proach does not apply to those applications); Magruder v. Fidelity Bro-
kerage Servs., 818 F. 3d 285, 287–289 (CA7 2016) (same).
                      Cite as: 596 U. S. ____ (2022)                     5

                          Opinion of the Court

an action arises under federal law if that law “creates the
cause of action asserted.” Gunn v. Minton, 568 U. S. 251,
257 (2013). So when federal law authorizes the action, the
party bringing it—once again, typically—gets to go to fed-
eral court.
   But that is not necessarily true of FAA-created arbitra-
tion actions. As noted above, the FAA authorizes parties to
arbitration agreements to file specified actions in federal
court—most prominently, petitions to compel arbitration
(under Section 4) and applications to confirm, vacate, or
modify arbitral awards (under Sections 9 through 11). See
supra, at 1. But those provisions, this Court has held, do
not themselves support federal jurisdiction. See Hall
Street, 552 U. S., at 581–582; Vaden, 556 U. S., at 59. (Were
it otherwise, every arbitration in the country, however dis-
tant from federal concerns, could wind up in federal district
court.) A federal court may entertain an action brought un-
der the FAA only if the action has an “independent jurisdic-
tional basis.” Hall Street, 552 U. S., at 582. That means an
applicant seeking, for example, to vacate an arbitral award
under Section 10 must identify a grant of jurisdiction, apart
from Section 10 itself, conferring “access to a federal fo-
rum.” Vaden, 556 U. S., at 59. If she cannot, the action
belongs in state court. The FAA requires those courts, too,
to honor arbitration agreements; and we have long recog-
nized their “prominent role” in arbitral enforcement. Ibid.;
see id., at 71; Southland Corp. v. Keating, 465 U. S. 1, 12–
16 (1984).2
——————
  2 This Court has held that the FAA’s core substantive requirement—

Section 2’s command to enforce arbitration agreements like other con-
tracts—applies in state courts, just as it does in federal courts. See
Southland Corp., 465 U. S., at 12–16. We have never decided whether
the FAA’s more procedural provisions, including Sections 4 and 9
through 11, also apply in state courts. See Vaden, 556 U. S., at 71, n. 20;
see also post, at 7 (BREYER, J., dissenting) (expressing concern that they
do not). But we have made clear that Section 2 “carries with it” a duty
for States to provide certain enforcement mechanisms equivalent to the
6                     BADGEROW v. WALTERS

                          Opinion of the Court

   The issue here is about where a federal court should look
to determine whether an action brought under Section 9 or
10 has an independent jurisdictional basis. An obvious
place is the face of the application itself. If it shows that
the contending parties are citizens of different States (with
over $75,000 in dispute), then §1332(a) gives the court di-
versity jurisdiction. Or if it alleges that federal law (beyond
Section 9 or 10 itself ) entitles the applicant to relief, then
§1331 gives the court federal-question jurisdiction. But
those possibilities do Walters no good. He and Badgerow
are from the same State. And their applications raise no
federal issue. Recall that the two are now contesting not
the legality of Badgerow’s firing but the enforceability of an
arbitral award. That award is no more than a contractual
resolution of the parties’ dispute—a way of settling legal
claims. See Vaden, 556 U. S., at 63. And quarrels about
legal settlements—even settlements of federal claims—typ-
ically involve only state law, like disagreements about other
contracts. See Kokkonen, 511 U. S., at 378–382. So the Dis-
trict Court here, as Walters recognizes, had to go beyond the
face of the Section 9 and 10 applications to find a basis for
jurisdiction. See Brief for Respondents 26–27. It had to
proceed downward to Badgerow’s employment action,
where a federal-law claim satisfying §1331 indeed exists.
In other words, the court had to look through the Section 9
and 10 applications to the underlying substantive dispute,
although that dispute was not before it. Could the court do
so?

——————
FAA’s. See Vaden, 556 U. S., at 71 (referring specifically to Sections 3
and 4). And most, if not all, States in fact provide procedural vehicles,
similar to those in the FAA, to enforce arbitration agreements—includ-
ing, as here, to resolve post-arbitration disputes by means of confirming,
modifying, or vacating arbitral awards. See, e.g., Revised Uniform Arbi-
tration Act of 2000 §§22–24, 7 U. L. A. 26 (2009) (adopted in 21 States
and the District of Columbia); Cal. Civ. Proc. Code Ann. §§1285–1287.6
(West 2022); N. Y. Civ. Prac. Law Ann. §§7510–7511 (West 2022).
                      Cite as: 596 U. S. ____ (2022)                     7

                          Opinion of the Court

   In Vaden, this Court approved the look-through approach
for a Section 4 petition, relying on that section’s express
language. Under Section 4, a party to an arbitration agree-
ment may petition for an order to compel arbitration in a
“United States district court which, save for [the arbitra-
tion] agreement, would have jurisdiction” over “the contro-
versy between the parties.”3 That text, we stated, “drives
our conclusion that a federal court should determine its ju-
risdiction by ‘looking through’ a §4 petition to the underly-
ing substantive controversy”—to see, for example, if that
dispute “ ‘arises under’ federal law.” 556 U. S., at 62.
   To show why that is so, we proceeded methodically
through Section 4’s wording. “The phrase ‘save for [the ar-
bitration] agreement,’ ” we began, “indicates that the dis-
trict court should assume the absence of the arbitration
agreement and determine whether [the court] ‘would have
jurisdiction . . .’ without it.” Ibid. (first alteration in origi-
nal). But “[j]urisdiction over what?” Ibid. “The text of Sec-
tion 4,” we continued, “refers us to ‘the controversy between
the parties.’ ” Ibid. And that “controversy,” we explained,
could not mean the dispute before the court about “the ex-
istence or applicability of an arbitration agreement”; after
all, the preceding save-for clause had just “direct[ed] courts”
to assume that agreement away. Id., at 63. The “contro-
versy between the parties” instead had to mean their “un-
derlying substantive controversy.” Id., at 62 (internal quo-
tation marks omitted). “Attending to the language” of


——————
   3 In full, the relevant sentence of Section 4 reads: “A party aggrieved

by the alleged failure, neglect, or refusal of another to arbitrate under a
written agreement for arbitration may petition any United States dis-
trict court which, save for such agreement, would have jurisdiction under
title 28, in a civil action or in admiralty of the subject matter of a suit
arising out of the controversy between the parties, for an order directing
that such arbitration proceed in the manner provided for in such agree-
ment.”
8                      BADGEROW v. WALTERS

                          Opinion of the Court

Section 4 thus required “approv[ing] the ‘look through’ ap-
proach” as a means of assessing jurisdiction over petitions
to compel arbitration. Ibid. The opposite view was not
merely faulty; it was “textual[ly] implausib[le].” Id., at 65.
   But Sections 9 and 10, in addressing applications to con-
firm or vacate an arbitral award, contain none of the statu-
tory language on which Vaden relied. Most notably, those
provisions do not have Section 4’s “save for” clause. They
do not instruct a court to imagine a world without an arbi-
tration agreement, and to ask whether it would then have
jurisdiction over the parties’ dispute. Indeed, Sections 9
and 10 do not mention the court’s subject-matter jurisdic-
tion at all.4 So under ordinary principles of statutory con-
struction, the look-through method for assessing jurisdic-
tion should not apply.          “[W]hen Congress includes
particular language in one section of a statute but omits it
in another section of the same Act,” we generally take the
choice to be deliberate. Collins v. Yellen, 594 U. S. ___, ___
(2021) (slip op., at 23) (internal quotation marks omitted).
We have no warrant to redline the FAA, importing Section
4’s consequential language into provisions containing noth-
ing like it. Congress could have replicated Section 4’s look-
through instruction in Sections 9 and 10. Or for that mat-
ter, it could have drafted a global look-through provision,
applying the approach throughout the FAA. But Congress
did neither. And its decision governs.

——————
   4 Section 9 provides, in relevant part, that if an arbitration agreement

states “that a judgment of the court shall be entered upon the [arbitral]
award,” then a “party to the arbitration may apply” within a year to the
federal court located where the award was made (or any other court spec-
ified) “for an order confirming the award, and thereupon the court must
grant such an order unless the award is vacated, modified, or corrected”
as the Act otherwise prescribes.
   Section 10 provides, in relevant part, that a United States court “may
make an order vacating the award upon the application of any party to
the arbitration” if the award is tainted in any of four specified ways.
                     Cite as: 596 U. S. ____ (2022)                     9

                          Opinion of the Court

   Nothing in that conclusion changes because a jurisdic-
tional question is before us. The federal “district courts
may not exercise jurisdiction absent a statutory basis.”
Exxon Mobil Corp. v. Allapattah Services, Inc., 545 U. S.
546, 552 (2005). And the jurisdiction Congress confers may
not “be expanded by judicial decree.” Kokkonen, 511 U. S.,
at 377. Those bedrock principles prevent us from pulling
look-through jurisdiction out of thin air—from somehow
finding, without textual support, that federal courts may
use the method to resolve various state-law-based, non-di-
verse Section 9 and 10 applications. The look-through rule
is a highly unusual one: It locates jurisdiction not in the ac-
tion actually before the court, but in another controversy
neither there nor ever meant to be. We recognized that rule
in Vaden because careful analysis of Section 4’s text showed
that Congress wanted it applied to petitions brought under
that provision. See 556 U. S., at 62–65. But Congress has
not so directed in Sections 9 and 10. Congress has not au-
thorized a federal court to adjudicate a Section 9 or 10 ap-
plication just because the contractual dispute it presents
grew out of arbitrating different claims, turning on differ-
ent law, that (save for the parties’ agreement) could have
been brought in federal court. And because a statutory ba-
sis for look-through jurisdiction is lacking here, we cannot
reach the same result as in Vaden: That would indeed be
jurisdictional “expan[sion] by judicial decree.” Kokkonen,
511 U. S., at 377.
   Walters contests that view of the statute. Unlike the
Courts of Appeals to have adopted his position, including
the Fifth Circuit below, see supra, at 3–4, he offers a read-
ing of the FAA’s text to justify exercising jurisdiction here.5
——————
   5 By contrast, the dissenting opinion reads, from start to finish, more

like the decisions of the courts below: Even when that opinion finally
turns to the FAA’s text, it emphasizes something much like the lower
courts’ uniformity principle. See post, at 9–11; supra, at 3–4. Because,
the dissent says, all the FAA’s sections “describe connected components
10                     BADGEROW v. WALTERS

                          Opinion of the Court

Walters’s argument comes in two parts. First, Walters
says, the language in Section 4 that Vaden construed does
not in fact authorize the use of the look-through jurisdic-
tional method. In his view, that sentence is only a capa-
cious “venue provision,” serving to “expand[ ] venue to the
limits of [federal] jurisdiction” (and thus to give an appli-
cant a broad choice among federal courts possessing juris-
diction). Brief for Respondents 12, 23. Second, Walters
claims that Section 6 provides the basis for an FAA-wide
look-through jurisdictional rule. Under Section 6, any FAA
application “shall be made and heard in the manner pro-
vided by law for the making and hearing of motions.” That
provision, Walters claims, requires use of the look-through
approach because “[f]ederal courts have jurisdiction over
motions when they have jurisdiction over the underlying
action.” Brief for Respondents 19 (internal quotation marks
omitted). So to recap Walters’s theory: Section 4 does not
establish any jurisdictional rule for applications to compel
in particular, while Section 6 establishes the look-through
jurisdictional rule for all kinds of FAA applications.
   But Walters’s understanding of Section 4 does not com-
port with what it says. The language of that provision
never mentions “venue”; it refers only to “jurisdiction.”
That is a signal, sharp and clear, that the section provides
a jurisdictional rule. And even suppose (against all odds)
that Congress had meant to state the venue rule Walters
proposes without ever using the word “venue.” In that
——————
of a single matter” (namely, a “court’s arbitration-related enforcement
power”), and because those provisions serve the same “general pur-
pose[ ],” the statute “permits” a court to hold that “Section 4’s jurisdic-
tional rule should apply throughout.” Post, at 9–12. But the (nigh-inev-
itable) connection among a statute’s diverse provisions does not give a
court carte blanche to move rules or concepts from any one section to any
or all others. For the reasons already stated, we cannot read this non-
uniform statute—setting out a jurisdictional rule in one section but con-
spicuously omitting it in all others—as though it applied a single rule
throughout. See supra, at 8–9.
                  Cite as: 596 U. S. ____ (2022)             11

                      Opinion of the Court

event, Congress could have simply permitted filing the pe-
tition in any district court with jurisdiction (or even more
simply—because a court can never act without jurisdic-
tion—in any district court). Given that (in Walters’s view)
the jurisdictional rule comes from another provision, Con-
gress would not have needed to (again) spell out its content.
But spelling out the rule’s content—by describing the look-
through method—is exactly what Section 4 does. That de-
scription can serve one purpose only: to establish jurisdic-
tion where it would otherwise not exist.
   And that is how Vaden understood Section 4. Our deci-
sion, like the relevant text, never once referred to venue.
Instead, we spoke, throughout the opinion, of the way Sec-
tion 4 provides for jurisdiction. We formulated the question
presented as whether the district court could “exercise ju-
risdiction over [the party’s] §4 petition.” 556 U. S., at 53;
see id., at 57 (stating that “[w]e granted certiorari” to decide
whether district courts could use the look-through method
“to determine whether federal-question jurisdiction exists
over [a] §4 petition”). And we framed our holding as about
jurisdiction: “[A] federal court should determine its jurisdic-
tion by ‘looking through’ a §4 petition.” Id., at 62; see id.,
at 72 (ROBERTS, C. J., dissenting) (differing about the rule’s
application, but agreeing that a court presented with a Sec-
tion 4 petition should use the look-through method “in de-
termining whether it has jurisdiction”). In short, Section
4’s “save for” text “dr[ove] our conclusion” not about venue,
but about “jurisdiction.” Id., at 62. And so that text, as
shown above, contradicts Walters’s position—for it appears
in Section 4 alone, rather than also in Sections 9 and 10.
See supra, at 8–9.
   Walters’s theory fares no better in construing Section 6’s
mention of motions to prescribe a look-through rule for the
whole FAA. Here, Walters commits the opposite of his fault
in reading Section 4: He now reads a provision containing
12                 BADGEROW v. WALTERS

                      Opinion of the Court

no express reference to jurisdiction in fact to set out a juris-
dictional rule. There may be rare contexts in which courts
can, without such a reference, “infer that Congress has ex-
panded our jurisdiction”—but this is not one. Welch v.
Texas Dept. of Highways and Public Transp., 483 U. S. 468,
474 (1987) (plurality opinion). The look-through method, as
noted before, is a jurisdictional outlier. See supra, at 9. For
Congress to prescribe it by telling courts, a la Section 6, to
treat FAA applications like motions in other kinds of litiga-
tion would be not just oblique but simply bizarre. Courts,
after all, do not possess jurisdiction to decide ordinary mo-
tions by virtue of the look-through method. A motion (un-
like a typical FAA application) is part of a case actually in
court. Jurisdiction to decide the case includes jurisdiction
to decide the motion; there is no need to “look through” the
motion in search of a jurisdictional basis outside the court.
And if the look-through rule does not apply to motions, then
Section 6’s reference to motions cannot direct the look-
through rule. We have formerly described that provision’s
function as something different: Section 6, we said, ensures
that FAA applications “get streamlined treatment”—a kind
of “expedited review,” as compared to what a party would
receive if she brought a normal contract suit. Hall Street,
552 U. S., at 582, and n. 3. However hard we squint, we
cannot also discern in Section 6 an FAA-wide look-through
rule; the only such rule in the FAA, applying only to peti-
tions to compel, resides in Section 4.
   Walters’s more thought-provoking arguments sound not
in text but in policy. Here, Walters—now joined by the dis-
sent—preaches the virtues of adopting look-through as a
“single, easy-to-apply jurisdictional test” that will produce
“sensible” results. Brief for Respondents 28 (internal quo-
tation marks omitted); see post, at 4–9 (opinion of BREYER,
J.) (lauding the “advantages” of look-through’s “practical
consequences”). First, Walters says, a uniform jurisdic-
                     Cite as: 596 U. S. ____ (2022)                    13

                          Opinion of the Court

tional rule, applying to all FAA applications alike, will nec-
essarily promote “administrative simplicity” because a
court will not have to figure out which rule to apply. Brief
for Respondents 27. Second, he claims, the look-through
rule is “easier to apply” than a test that would ground juris-
diction on the face of the FAA application itself. Id., at 28
(internal quotation marks omitted). In particular, he says,
the latter approach confronts courts with “hard questions”
about how to determine diversity jurisdiction (including its
amount-in-controversy component) across a range of set-
tings—for the Section 9 and 10 applications at issue here,
as well as for Section 5 and 7 petitions (obviously not at is-
sue) to appoint arbitrators or compel the presence of wit-
nesses. Id., at 41. (The dissent’s vaunted practical “ad-
vantages” also mostly concern avoiding those diversity
issues. Post, at 4; see post, at 4–7.)6 Finally, Walters con-
tends that only the look-through rule will provide federal
courts with comprehensive control over the arbitration pro-
cess, including the period after the award. The opposite po-
sition, he says, will “close the federal courthouse doors to
many” post-arbitration motions, even when they grow out
of disputes raising “exclusively federal claims.” Brief for Re-
spondents 37, 46.
   Walters himself quotes back to us the topline answer to
those theories, reflecting its obviousness: “Even the most
formidable policy arguments cannot overcome a clear stat-
utory directive.” Id., at 44 (quoting BP p.l.c. v. Mayor and
City Council of Baltimore, 593 U. S. ___, ___ (2021) (slip op.,
at 12); alteration omitted). Walters’s (and the dissent’s)
what-makes-best-sense assertions rest on the view that
——————
   6 The dissent’s lead item in this vein concerns a Section 5 petition to

appoint an arbitrator that is made “in tandem with” a Section 4 petition
over which a federal court has jurisdiction. Post, at 5. Because Section
5 is not at issue here, we do not express any view about whether the
relationship that the dissent hypothesizes would give the court jurisdic-
tion over the appointment request.
14                  BADGEROW v. WALTERS

                       Opinion of the Court

“the FAA contains no” such clear “directive” limiting look-
through jurisdiction to Section 4. Brief for Respondents 44–
45; see post, at 10. Having rejected that view, we cannot
find much relevance in his ideas, even if plausible, about
the optimal jurisdictional rule for the FAA. “It is not for
this Court to employ untethered notions of what might be
good public policy to expand our jurisdiction.” Whitmore v.
Arkansas, 495 U. S. 149, 161 (1990). However the pros and
cons shake out, Congress has made its call. We will not
impose uniformity on the statute’s non-uniform jurisdic-
tional rules.
   And anyway, we think Walters oversells the superiority
of his proposal. First, uniformity in and of itself provides
no real advantage in this sphere. A court can tell in an in-
stant whether an application arises under Section 4 or, as
here, under Section 9 or 10; so it can also tell in an instant
whether to apply the look-through method or the usual ju-
risdictional rules. Second, the use of those ordinary rules—
most notably, relating to diversity jurisdiction—is hardly
beyond judicial capacity. Federal courts have faced, and
federal courts have resolved, diversity questions for over
two centuries, in diverse and ever-changing legal contexts.
Throughout, they have developed workable rules; and we
see no reason to think they will do differently here. Indeed,
past practice belies Walters’s and the dissent’s gloomy pre-
dictions. Although they spin out hypotheticals designed to
make the project look ultra-confusing, they fail to identify
any actual problems that have arisen from courts’
longstanding application of diversity standards to FAA ap-
plications (without using look-through). And Walters’s so-
lution does not even avoid the (purported) difficulty of
which he complains. For he does not claim (nor could he)
that look-through is the exclusive means of establishing
federal jurisdiction. Even if the underlying action does not
fall within a district court’s jurisdiction, the application still
might do so—say, because the parties have changed, and
                  Cite as: 596 U. S. ____ (2022)           15

                      Opinion of the Court

are now diverse. See supra, at 6. So courts, on Walters’s
own view, will still have to resolve questions about—and
develop rules for—determining diversity in the FAA con-
text. The difference is only one of degree—and too small,
under any plausible theory of statutory interpretation, to
adopt Walters’s proposal to rewrite the law.
   Finally, we can see why Congress chose to place fewer ar-
bitration disputes in federal court than Walters wishes.
The statutory plan, as suggested above, makes Section 9
and 10 applications conform to the normal—and sensible—
judicial division of labor: The applications go to state, ra-
ther than federal, courts when they raise claims between
non-diverse parties involving state law. See supra, at 5–6.
As Walters notes, those claims may have originated in the
arbitration of a federal-law dispute. But the underlying dis-
pute is not now at issue. Rather, the application concerns
the contractual rights provided in the arbitration agree-
ment, generally governed by state law. And adjudication of
such state-law contractual rights—as this Court has held
in addressing a non-arbitration settlement of federal
claims—typically belongs in state courts. See Kokkonen,
511 U. S., at 381–382; supra, at 6. To be sure, Congress
created an exception to those ordinary jurisdictional princi-
ples for Section 4 petitions to compel. But it is one thing to
make an exception, quite another to extend that exception
everywhere. See post, at 8 (disregarding this point). As this
Court has often said, the “preeminent” purpose of the FAA
was to overcome some judges’ reluctance to enforce arbitra-
tion agreements when a party tried to sue in court instead.
E.g., Dean Witter Reynolds Inc. v. Byrd, 470 U. S. 213, 221
(1985). We have never detected a similar congressional
worry about judges’ willingness to enforce arbitration
awards already made. So Congress might well have
thought an expansion of federal jurisdiction appropriate for
petitions to compel alone. Applications about arbitral deci-
sions could and should follow the normal rules.
16                 BADGEROW v. WALTERS

                      Opinion of the Court

  The result, as Walters laments, is to give state courts a
significant role in implementing the FAA. But we have long
recognized that feature of the statute. “[E]nforcement of
the Act,” we have understood, “is left in large part to the
state courts.” Moses H. Cone Memorial Hospital v. Mercury
Constr. Corp., 460 U. S. 1, 25, n. 32 (1983); see Vaden, 556
U. S., at 59; Hall Street, 552 U. S., at 582. As relevant here,
Congress chose to respect the capacity of state courts to
properly enforce arbitral awards. In our turn, we must re-
spect that evident congressional choice.
                        *    *     *
  For the reasons stated, we reverse the judgment of the
Court of Appeals for the Fifth Circuit and remand the case
for further proceedings consistent with this opinion.

                                              It is so ordered.
                  Cite as: 596 U. S. ____ (2022)             1

                     BREYER, J., dissenting

SUPREME COURT OF THE UNITED STATES
                          _________________

                          No. 20–1143
                          _________________


        DENISE A. BADGEROW, PETITIONER v.
              GREG WALTERS, ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE FIFTH CIRCUIT
                        [March 31, 2022]

   JUSTICE BREYER, dissenting.
   When interpreting a statute, it is often helpful to consider
not simply the statute’s literal words, but also the statute’s
purposes and the likely consequences of our interpretation.
Otherwise, we risk adopting an interpretation that, even if
consistent with text, creates unnecessary complexity and
confusion. That, I fear, is what the majority’s interpreta-
tion here will do. I consequently dissent.
                                I
   The question presented arises in the context of the Fed-
eral Arbitration Act (FAA). 9 U. S. C. §1 et seq. The ques-
tion is technical and jurisdictional: How does a federal court
determine whether it has jurisdiction to consider a motion
to confirm or vacate an arbitration award? The FAA con-
tains several sections that seem to empower a federal court
to take certain specified actions related to arbitration pro-
ceedings. These include Section 4, which gives “any United
States district court” the power to “order” parties to a writ-
ten arbitration agreement to “proceed” to arbitration; Sec-
tion 5, which gives “the court” the power to “designate and
appoint an arbitrator”; Section 7, which gives “the United
States district court for the district” in which an arbitrator
is sitting the power to “compel the attendance” of witnesses
whom the arbitrator has “summoned”; Section 9, which
2                  BADGEROW v. WALTERS

                      BREYER, J., dissenting

gives “the United States court in and for the district within
which” an arbitration award “was made” the power to enter
an “order confirming the award”; Section 10, which gives
“the United States court in and for the district wherein the
[arbitration] award was made” the power to “make an order
vacating the award”; and Section 11, which gives “the
United States court in and for the district wherein the [ar-
bitration] award was made” the power to “modif[y] or cor-
rec[t] the award.” 9 U. S. C. §§4, 5, 7, 9, 10, 11. (Here, as
throughout, I have simplified the descriptions of the FAA’s
sections; the Appendix, infra, contains the full relevant
statutory language.) This case directly concerns jurisdic-
tion under Sections 9 and 10, but the Court’s reasoning
applies to all the sections just mentioned.
   At first blush, one might wonder why there is any ques-
tion about whether a federal court has jurisdiction to con-
sider requests that it act pursuant to these sections. The
sections’ language seems explicitly to give federal courts the
power to take such actions. Why does that language itself
not also grant jurisdiction to act? The answer, as the Court
notes, is that we have held that the FAA’s “authorization of
a petition does not itself create jurisdiction.” Ante, at 1.
“Rather, the federal court must have what we have called
an ‘independent jurisdictional basis’ to resolve the matter.”
Ibid. (quoting Hall Street Associates, L. L. C. v. Mattel, Inc.,
552 U. S. 576, 582 (2008)).
   We made clear how this works in Vaden v. Discover Bank,
556 U. S. 49 (2009), a case involving Section 4. As just
noted, Section 4 gives a district court the power to order
parties (who have entered into a written arbitration agree-
ment) to submit to arbitration. We held “that a federal
court should determine its jurisdiction by ‘looking through’
a §4 petition to the parties’ underlying substantive contro-
versy.” Id., at 62. The court asks whether it would have
jurisdiction over that controversy, namely, whether that
                   Cite as: 596 U. S. ____ (2022)               3

                      BREYER, J., dissenting

underlying substantive controversy involves a federal ques-
tion or diversity (a dispute between parties from different
States with a value of more than $75,000). See 28 U. S. C.
§§1331, 1332. If so, then the federal court has jurisdiction
over a Section 4 petition asking the court to order the par-
ties to resolve that controversy in arbitration.
   The Vaden Court gave two reasons for adopting this
“look-through” approach. The first, as the majority today
emphasizes, was textual. See 556 U. S., at 62. Section 4
says that a party seeking arbitration may petition for an
order compelling arbitration from
    “any United States district court which, save for [the
    arbitration] agreement, would have jurisdiction . . . in a
    civil action . . . of the subject matter of a suit arising out
    of the controversy between the parties.” (Emphasis
    added.)
The words “save for [the arbitration] agreement,” we rea-
soned, tell a court not to find jurisdiction by looking to the
petition to enforce the agreement itself, but instead to the
underlying controversy between the parties. See id., at 62–
63.
   The second reason, which the majority today neglects,
was practical. Id., at 65. To find jurisdiction only where
the petition to enforce an arbitration agreement itself es-
tablished federal jurisdiction, we explained, would result in
“curious practical consequences,” including unduly limiting
the scope of Section 4 and hinging jurisdiction upon distinc-
tions that were “ ‘totally artificial.’ ” Ibid. (quoting 1 I. Mac-
Neil, R. Speidel, & T. Stipanowich, Federal Arbitration Law
§9.2.3.3, p. 9:21 (1995) (hereinafter MacNeil)).
   Today, the majority holds that this look-through ap-
proach does not apply to Section 9 or 10 because those sec-
tions lack Section 4’s “save for” language. Ante, at 2. This
reasoning necessarily extends to Sections 5, 7, and 11 as
4                  BADGEROW v. WALTERS

                      BREYER, J., dissenting

well, for those sections, too, lack Sections 4’s “save for” lan-
guage. Ibid. (“Without [Section 4’s] statutory instruction, a
court may look only to the application actually submitted to
it in assessing its jurisdiction”). Although this result may
be consistent with the statute’s text, it creates what Vaden
feared—curious consequences and artificial distinctions.
See 556 U. S., at 65. It also creates what I fear will be con-
sequences that are overly complex and impractical.
                               II
   I would use the look-through approach to determine ju-
risdiction under each of the FAA’s related provisions—Sec-
tions 4, 5, 7, 9, 10, and 11. Doing so would avoid the same
kinds of “curious practical consequences” that drove the Va-
den Court to adopt the look-through approach in the first
place. Ibid.; see also Cortez Byrd Chips, Inc. v. Bill Harbert
Constr. Co., 529 U. S. 193, 202 (2000) (rejecting interpreta-
tion of the FAA that “would create anomalous results”).
Most notably, this approach would provide a harmonious
and comparatively simple jurisdiction-determining rule—
advantages that the majority’s jurisdictional scheme seems
to lack. Cf. Hertz Corp. v. Friend, 559 U. S. 77, 94 (2010)
(rejecting “[c]omplex jurisdictional tests” in favor of
“straightforward” and “[s]imple jurisdictional rules”).
   Consider some of the likely consequences of the majority’s
reading, which applies the look-through approach only to
Section 4 (where the “save for” language appears), but not
to the FAA’s other sections (where it does not appear).
   First, consider Section 5. That section says that, upon
application of one of the parties to an arbitration agree-
ment, “the court shall designate and appoint an arbitrator.”
9 U. S. C. §5 (emphasis added). What happens when the
look-through approach shows that the underlying contro-
versy raises a federal question, but the application to ap-
point an arbitrator raises no federal question and does not
establish diversity? A party could ask a federal judge to
                  Cite as: 596 U. S. ____ (2022)            5

                     BREYER, J., dissenting

order arbitration under Section 4, but they could not then
ask that same (or any other) federal judge to appoint an ar-
bitrator for that very same arbitration under Section 5.
That does not seem to be what Congress had in mind for
these neighboring provisions—provisions that appear to as-
sume that a judge can appoint an arbitrator in tandem with
ordering parties to arbitration. Moreover, how is a federal
court to determine, for diversity jurisdiction purposes, the
amount at stake in a motion to appoint an arbitrator with-
out a look-through approach? Surely not by assessing the
value of the arbitrator’s request for pay.
  Second, consider Section 7. It says that “upon petition
the United States district court for the district in which” an
arbitrator is sitting “may compel the attendance” of persons
whom the arbitrator has “summoned.” §7. Suppose that
the underlying substantive controversy does not qualify for
federal jurisdiction, meaning that a federal court would not
have jurisdiction to order arbitration under Section 4. If
arbitration proceeds by other means, can a federal judge
nonetheless compel the attendance of a witness at that ar-
bitration, based on diversity jurisdiction, if a request to do
so shows that the summoned witness lives out of State? If
there are two witnesses, one in State and one out of State,
can the federal judge compel the attendance of the second,
but not the first? Why would Congress have wanted parties
to toggle between federal and state court when seeking ju-
dicial enforcement of summons issued during a single arbi-
tration?
  And at a more basic level, who are the relevant parties to
a Section 7 request when determining, for diversity pur-
poses, whether the Section 7 dispute is between citizens of
different States? The arbitrator and summoned witness?
The parties in arbitration? Only the “summoning” party
and the witness? Compare Washington National Insurance
Co. v. OBEX Group LLC, 958 F. 3d 126, 134 (CA2 2020)
6                  BADGEROW v. WALTERS

                     BREYER, J., dissenting

(evaluating diversity based on summoning party and wit-
ness), with Amgen, Inc. v. Kidney Center of Del. Cty. Ltd.,
95 F. 3d 562, 567–568 (CA7 1996) (evaluating diversity
based on parties in arbitration). And assume that a federal
court finds it does have jurisdiction over a Section 7 request,
even though the underlying controversy involves neither a
federal question nor diversity. “Why would Congress have
wanted federal courts to intervene to enforce a subpoena
issued in an arbitration proceeding involving a controversy
that itself is not important enough, from a federalism
standpoint, to warrant federal-court oversight?” Maine
Community Health Options v. Albertsons Cos., 993 F. 3d
720, 726 (CA9 2021) (Watford, J., concurring).
   Moreover, diversity jurisdiction requires not only that the
relevant parties be from different States but also that the
amount in controversy exceed $75,000. See 28 U. S. C.
§1332(a). How does a federal judge determine whether
summoning a witness is itself worth $75,000? By examin-
ing the value of what the witness might say? By accounting
for travel expenses? See Maine Community Health, 993
F. 3d, at 723–724. As courts have recognized, there is “very
little case law to guide [them] in determining whether en-
forcement of an arbitration subpoena against a third party
will enable someone to recover more than $75,000 in an ar-
bitration dispute with a different party.” Id., at 726 (Wat-
ford, J., concurring). These and other jurisdiction-related
questions do not arise if a federal judge can simply follow
Vaden’s principle for all FAA motions: Look through the
motions and determine whether there is federal jurisdiction
over the underlying substantive controversy. See 556 U. S.,
at 62–63.
   Third, consider now Sections 9 and 10, the FAA sections
directly before us, along with Section 11. Section 9 gives
“the United States court in and for the district within which
[an arbitration] award was made” the power to issue “an
order confirming the award.” Section 10 gives the same
                  Cite as: 596 U. S. ____ (2022)            7

                     BREYER, J., dissenting

court the power to “vacat[e]” the award for certain specified
reasons. And Section 11 gives that court the power to
“modif[y] or correc[t] the award.” Where the parties’ under-
lying dispute involves a federal question (but the parties
are not diverse), the majority holds that a party can ask a
federal court to order arbitration under Section 4, but it
cannot ask that same court to confirm, vacate, or modify the
order resulting from that arbitration under Section 9, 10, or
11. But why prohibit a federal court from considering the
results of the very arbitration it has ordered and is likely
familiar with? Why force the parties to obtain relief—con-
cerning arbitration of an underlying federal-question dis-
pute—from a state court unfamiliar with the matter?
   Or suppose that a party asks a federal court to vacate an
arbitration award under Section 10 because the arbitrator
“refus[ed] to hear evidence pertinent and material to the
controversy.” §10(a)(3). To determine at least one im-
portant aspect of diversity jurisdiction—the amount in con-
troversy—must the court not look to the underlying dis-
pute? The same question arises with respect to a Section
11 motion to modify an arbitral award on the ground that
it “is imperfect in matter of form not affecting the merits of
the controversy.” §11(c).
   The majority says that these and other problems require
only that the parties bring their FAA requests to state
courts. Ante, at 15–16. But we cannot be sure that state
courts have the same powers under the FAA that federal
courts have. The FAA says nothing about state courts; it
only explicitly mentions federal courts. See §7 (“United
States district court”); §9 (“the United States court”); §10
(same); §11 (same). We have never held that the FAA pro-
visions I have discussed apply in state courts, and at least
one Member of this Court has concluded that they do not
apply there. See, e.g., DIRECTV, Inc. v. Imburgia, 577
U. S. 47, 59 (2015) (THOMAS, J., dissenting). State courts
8                   BADGEROW v. WALTERS

                      BREYER, J., dissenting

have reached similar conclusions. See, e.g., Cable Connec-
tion, Inc. v. DIRECTV, Inc., 44 Cal. 4th 1334, 1351, 190
P. 3d 586, 597 (2008) (holding that §§4, 10, and 11 apply
only in federal court); In re Beck’s Superior Hybrids, Inc.,
940 N. E. 2d 352, 362–363 (Ind. App. 2011) (same for §7);
Henderson v. Summerville Ford-Mercury Inc., 405 S. C.
440, 450, 748 S. E. 2d 221, 226 (2013) (same for §9).
   Relatedly, the majority also notes, correctly, that Section
9, 10, and 11 disputes about the enforceability of arbitral
awards “typically involve only state law.” Ante, at 6. It thus
makes sense, the majority says, that these disputes would
belong primarily in state court. See ante, at 15. But the
same can be said for Section 4 disputes about the enforcea-
bility of arbitration agreements. These, too, typically in-
volve only questions of state law. That the dispute does not
implicate federal questions thus does not explain why Con-
gress would have wanted more federal court involvement at
the Section 4 stage than during the later stages.
   It may be possible to eliminate some of these problems by
using a federal-question lawsuit or Section 4 motion as a
jurisdictional anchor. If a party to an arbitration agree-
ment files a lawsuit in federal court but then is ordered to
resolve the claims in arbitration, the federal court may stay
the suit and possibly retain jurisdiction over related FAA
motions. See §3; Vaden, 556 U. S., at 65. Similarly, some
courts have held that if a federal court adjudicates a Section
4 motion to order arbitration, the court retains jurisdiction
over any subsequent, related FAA motions. See Maine
Community Health, 993 F. 3d, at 725 (Watford, J., concur-
ring); see also McCormick v. America Online, Inc., 909 F. 3d
677, 684 (CA4 2018). But, as Vaden points out, to turn ju-
risdiction over these later motions on the presence or ab-
sence of a federal lawsuit or Section 4 motion is to turn ju-
risdiction on a “ ‘totally artificial distinction’ ”—particularly
when the very purpose of arbitration is to avoid litigation.
556 U. S., at 65 (quoting 1 MacNeil §9.2.3.3, at 9:21).
                  Cite as: 596 U. S. ____ (2022)              9

                      BREYER, J., dissenting

   I relate these practical difficulties in part to illustrate a
more fundamental point. The majority has tried to split
what is, or should be, a single jurisdictional atom—a single
statute with connected parts, which parts give federal
judges the power to facilitate a single arbitration proceed-
ing from start to finish: to order arbitration; appoint an
arbitrator; summon witnesses; and confirm, vacate, or mod-
ify an arbitration award. The need for simplicity, compre-
hension, workability, and fairness all suggest that these in-
terrelated provisions should follow the same basic
jurisdictional approach, namely, as Vaden explains, the
look-through approach.
                              III
   The majority’s interpretation is also at odds with what
this Court has said about the purposes underlying the FAA.
We have recognized that the statute reflects a clear “ ‘policy
of rapid and unobstructed enforcement of arbitration agree-
ments.’ ” Cortez Byrd Chips, 529 U. S., at 201 (quoting Mo-
ses H. Cone Memorial Hospital v. Mercury Constr. Corp.,
460 U. S. 1, 23 (1983)); see also id., at 22 (“Congress’ clear
intent, in the Arbitration Act, [was] to move the parties to
an arbitrable dispute out of court and into arbitration as
quickly and easily as possible”).
   We have thus interpreted the FAA to avoid “unneces-
sarily complicating the law and breeding litigation from a
statute that seeks to avoid it.” Allied-Bruce Terminix Cos.
v. Dobson, 513 U. S. 265, 275 (1995). “Why,” we asked,
“would Congress intend a test that risks the very kind of
costs and delay through litigation . . . that Congress wrote
the Act to help the parties avoid?” Id., at 278. In other
words, the FAA is a “sphere” in which “uniformity in and of
itself provides [a] real advantage.” Ante, at 14.
                           IV
  The majority’s main point is straightforward: The text of
10                 BADGEROW v. WALTERS

                     BREYER, J., dissenting

the statute compels the result. As the majority rightly
points out, we cannot disregard the statutory text or “over-
come a clear statutory directive.” Ante, at 13 (quoting Brief
for Respondents 44). A statute that says it applies only to
“fish” does not apply to turnips. The majority also rightly
points out that the “save for” language setting forth the
look-through approach appears only in Section 4, and does
not appear in any of the later sections.
   That fact, however, does not produce the “clear statutory
directive” upon which the majority relies. Nothing in the
text prohibits us from applying Section 4’s look-through ap-
proach to the succeeding sections. The statute does not say
that Section 4’s jurisdictional rule applies only to Section 4,
or that the same look-through approach does not apply else-
where. Nor does any other section provide its own jurisdic-
tional rule that would suggest Section 4’s rule should not
apply there.
   Moreover, when we consider Section 4’s text setting forth
the look-through approach, we “consider not only the bare
meaning of the word[s] but also [their] placement and pur-
pose in the statutory scheme.” Bailey v. United States, 516
U. S. 137, 145 (1995), superseded by statute on other
grounds as stated in Welch v. United States, 578 U. S. 120,
133 (2016). Various aspects of the FAA’s text and structure
suggest that Section 4’s jurisdictional rule should apply
throughout. Section 5, for example, which grants the power
to appoint an arbitrator, simply refers to “the court.” Those
words, most naturally read, refer to the same court to which
the immediately preceding section—Section 4—refers: a
“United States district court” with jurisdiction as deter-
mined by the look-through approach. Requests under the
FAA’s various sections are also generally described in the
text as “applications” or “motions.” See §4 (“application”);
§5 (same); §9 (same); §10 (same); §11 (same); see also §6;
§12 (“motion to vacate, modify, or correct”); §13 (“applica-
tion to confirm, modify, or correct”). This implies that the
                  Cite as: 596 U. S. ____ (2022)            11

                     BREYER, J., dissenting

requests are all constituent parts of one broader enforce-
ment proceeding, not standalone disputes meriting individ-
ual jurisdictional inquiries. See, e.g., In re Wild, 994 F. 3d
1244, 1257 (CA11 2021) (en banc) (“the term ‘motion’ has
never been commonly understood to denote a vehicle for in-
itiating a new and freestanding lawsuit”); A Modern Dic-
tionary of the English Language 446 (1911) (“motion in
court” means “an application to a court . . . to have a rule or
order made which is necessary to the progress of the ac-
tion”).
   And, more importantly, all the sections describe con-
nected components of a single matter: a federal court’s
arbitration-related enforcement power. One can read these
sections as a single whole, with each section providing one
enforcement tool, and one section—Section 4—providing
both an enforcement tool and a jurisdictional rule applica-
ble to the entire toolbox. Read this way, the FAA provides
one set of complementary mechanisms through which a fed-
eral court might facilitate a single arbitration—but only
when the underlying substantive controversy is one that,
jurisdictionally speaking, could be brought in a federal
court had the parties not agreed to arbitrate. There is no
language in any of the sections that states, or suggests, that
we cannot interpret the Act in this way.
   In brief, the text does not prevent us from reading the
statute in a way that better reflects the statute’s structure
and better fulfills the statute’s basic purposes. See Allied
Bruce, 513 U. S., at 279 (adopting interpretation of FAA
that “the statute’s language permits” and that is more con-
sistent with “[t]he Act’s history”); Pierce v. Underwood, 487
U. S. 552, 563 (1988) (adopting outcome “that the text of the
statute permits, and sound judicial administration coun-
sels”).
                            V
  The FAA’s legislative history reinforces the view of the
12                 BADGEROW v. WALTERS

                     BREYER, J., dissenting

statute that I have just described. The Senate Report on
the bill that became the FAA refers to the FAA’s general
purposes. It makes clear Congress’ hope to avoid proce-
dural complexity. It refers to parties’ “desire to avoid the
delay and expense of litigation.” S. Rep. No. 536, 68th
Cong., 1st Sess., 3 (1924). Proponents of the bill thought it
would successfully serve that purpose because it would pro-
vide “very simple machinery”; “simplify legal matters”; offer
“speedy” and “plain justice”; and allow “no opportunity for
technical procedure.” Joint Hearings on S. 1005 et al. be-
fore the Subcommittees of the Committees on the Judiciary,
68th Cong., 1st Sess., 16, 26, 27, 36 (1924) (hereinafter Joint
Hearings). These general purposes support a simplified ju-
risdictional rule.
   The language of the House Report suggests more. It sug-
gests that the bill created a single jurisdictional procedure,
not a set of different procedures with distinct jurisdictional
rules. The Report says that the bill “provides a procedure
in the Federal courts for” enforcement of arbitration agree-
ments. H. R. Rep. No. 96, 68th Cong., 1st Sess., 2 (1924)
(emphasis added). “The procedure,” the Report continues,
“is very simple, . . . reducing technicality, delay, and ex-
pense . . . .” Ibid. (emphasis added). That singular proce-
dure, the Report explains, encompasses not only the initial
request for a federal court to order arbitration under Sec-
tion 4, but subsequent requests to vacate or modify an arbi-
tration award under Sections 10 and 11 as well. See ibid.
   The principal drafter of the bill made the same point yet
more explicitly. He testified that under the FAA, “Federal
courts are given jurisdiction to enforce [arbitration] agree-
ments whenever . . . they would normally have jurisdiction
of a controversy between the parties.” Joint Hearings 34
(statement of Julius H. Cohen) (emphasis added). Immedi-
ately following, he said that “such enforcement” includes
the power to appoint arbitrators under Section 5, which, of
course, lacks Section 4’s “save for” language. Ibid. And he
                  Cite as: 596 U. S. ____ (2022)           13

                     BREYER, J., dissenting

then proceeded to discuss the FAA’s other sections, all with-
out suggesting that their jurisdictional requirements were
any different. Ibid.; see also id., at 35–36.
  Together, this history reinforces the interpretation of the
statute that I would adopt. It suggests that Congress in-
tended a single approach for determining jurisdiction of the
FAA’s interrelated enforcement mechanisms, not one ap-
proach for the mechanism provided in Section 4 and a dif-
ferent approach for the mechanisms provided in all other
sections.
                          *    *     *
   In this dissent I hope to have provided an example of
what it means to say that we do not interpret a statute’s
words “in a vacuum.” Abramski v. United States, 573 U. S.
169, 179 (2014). Rather, we should interpret those words
“with reference to the statutory context, structure, history
and purpose[,] . . . not to mention common sense.” Ibid. (in-
ternal quotation marks omitted). Here, these considera-
tions all favor a uniform look-through approach. And the
statute’s language permits that approach. Interpretation
of a statute must, of course, be consistent with its text. But
looking solely to the text, and with a single-minded focus on
individual words in the text, will sometimes lead to an in-
terpretation at odds with the statute as a whole. And I fear
that is what has happened in this case.
   I suggest that by considering not only the text, but con-
text, structure, history, purpose, and common sense, we
would read the statute here in a different way. That way
would connect the statute more directly with the area of
law, and of human life, that it concerns. And it would allow
the statute, and the law, to work better and more simply for
those whom it is meant to serve. With respect, I dissent.
14                  BADGEROW v. WALTERS

                     BREYER
                 Appendix     , J., dissenting
                          to opinion   of BREYER, J.

                          APPENDIX

9 U. S. C. §§4, 5, 7, 9, 10, 11

“§4. Failure to arbitrate under agreement; petition to
United States court having jurisdiction for order to compel
arbitration; notice and service thereof; hearing and deter-
mination
   “A party aggrieved by the alleged failure, neglect, or re-
fusal of another to arbitrate under a written agreement for
arbitration may petition any United States district court
which, save for such agreement, would have jurisdiction un-
der title 28, in a civil action or in admiralty of the subject
matter of a suit arising out of the controversy between the
parties, for an order directing that such arbitration proceed
in the manner provided for in such agreement. Five days’
notice in writing of such application shall be served upon
the party in default. Service thereof shall be made in the
manner provided by the Federal Rules of Civil Procedure.
The court shall hear the parties, and upon being satisfied
that the making of the agreement for arbitration or the fail-
ure to comply therewith is not in issue, the court shall make
an order directing the parties to proceed to arbitration in
accordance with the terms of the agreement. The hearing
and proceedings, under such agreement, shall be within the
district in which the petition for an order directing such ar-
bitration is filed. If the making of the arbitration agreement
or the failure, neglect, or refusal to perform the same be in
issue, the court shall proceed summarily to the trial thereof.
If no jury trial be demanded by the party alleged to be in
default, or if the matter in dispute is within admiralty ju-
risdiction, the court shall hear and determine such issue.
Where such an issue is raised, the party alleged to be in
default may, except in cases of admiralty, on or before the
return day of the notice of application, demand a jury trial
of such issue, and upon such demand the court shall make
                  Cite as: 596 U. S. ____ (2022)           15

                    BREYER
                Appendix     , J., dissenting
                         to opinion   of BREYER, J.

an order referring the issue or issues to a jury in the man-
ner provided by the Federal Rules of Civil Procedure, or
may specially call a jury for that purpose. If the jury find
that no agreement in writing for arbitration was made or
that there is no default in proceeding thereunder, the pro-
ceeding shall be dismissed. If the jury find that an agree-
ment for arbitration was made in writing and that there is
a default in proceeding thereunder, the court shall make an
order summarily directing the parties to proceed with the
arbitration in accordance with the terms thereof.”

“§5. Appointment of arbitrators or umpire
   “If in the agreement provision be made for a method of
naming or appointing an arbitrator or arbitrators or an um-
pire, such method shall be followed; but if no method be pro-
vided therein, or if a method be provided and any party
thereto shall fail to avail himself of such method, or if for
any other reason there shall be a lapse in the naming of an
arbitrator or arbitrators or umpire, or in filling a vacancy,
then upon the application of either party to the controversy
the court shall designate and appoint an arbitrator or arbi-
trators or umpire, as the case may require, who shall act
under the said agreement with the same force and effect as
if he or they had been specifically named therein; and un-
less otherwise provided in the agreement the arbitration
shall be by a single arbitrator.”

“§7. Witnesses before arbitrators; fees; compelling attend-
ance
  “The arbitrators selected either as prescribed in this title
or otherwise, or a majority of them, may summon in writing
any person to attend before them or any of them as a wit-
ness and in a proper case to bring with him or them any
book, record, document, or paper which may be deemed ma-
terial as evidence in the case. The fees for such attendance
shall be the same as the fees of witnesses before masters of
16                 BADGEROW v. WALTERS

                    BREYER
                Appendix     , J., dissenting
                         to opinion   of BREYER, J.

the United States courts. Said summons shall issue in the
name of the arbitrator or arbitrators, or a majority of them,
and shall be signed by the arbitrators, or a majority of them,
and shall be directed to the said person and shall be served
in the same manner as subpoenas to appear and testify be-
fore the court; if any person or persons so summoned to tes-
tify shall refuse or neglect to obey said summons, upon pe-
tition the United States district court for the district in
which such arbitrators, or a majority of them, are sitting
may compel the attendance of such person or persons before
said arbitrator or arbitrators, or punish said person or per-
sons for contempt in the same manner provided by law for
securing the attendance of witnesses or their punishment
for neglect or refusal to attend in the courts of the United
States.”

“§9. Award of arbitrators; confirmation; jurisdiction; proce-
dure
  “If the parties in their agreement have agreed that a
judgment of the court shall be entered upon the award
made pursuant to the arbitration, and shall specify the
court, then at any time within one year after the award is
made any party to the arbitration may apply to the court so
specified for an order confirming the award, and thereupon
the court must grant such an order unless the award is va-
cated, modified, or corrected as prescribed in sections 10
and 11 of this title. If no court is specified in the agreement
of the parties, then such application may be made to the
United States court in and for the district within which
such award was made. Notice of the application shall be
served upon the adverse party, and thereupon the court
shall have jurisdiction of such party as though he had ap-
peared generally in the proceeding. If the adverse party is
a resident of the district within which the award was made,
such service shall be made upon the adverse party or his
attorney as prescribed by law for service of notice of motion
                  Cite as: 596 U. S. ____ (2022)          17

                    BREYER
                Appendix     , J., dissenting
                         to opinion   of BREYER, J.

in an action in the same court. If the adverse party shall be
a nonresident, then the notice of the application shall be
served by the marshal of any district within which the ad-
verse party may be found in like manner as other process of
the court.”

“§10. Same; vacation; grounds; rehearing
  “(a) In any of the following cases the United States court
in and for the district wherein the award was made may
make an order vacating the award upon the application of
any party to the arbitration—
  “(1) where the award was procured by corruption, fraud,
or undue means;
  “(2) where there was evident partiality or corruption in
the arbitrators, or either of them;
  “(3) where the arbitrators were guilty of misconduct in
refusing to postpone the hearing, upon sufficient cause
shown, or in refusing to hear evidence pertinent and mate-
rial to the controversy; or of any other misbehavior by which
the rights of any party have been prejudiced; or
  “(4) where the arbitrators exceeded their powers, or so
imperfectly executed them that a mutual, final, and definite
award upon the subject matter submitted was not made.
  “(b) If an award is vacated and the time within which the
agreement required the award to be made has not expired,
the court may, in its discretion, direct a rehearing by the
arbitrators.
  “(c) The United States district court for the district
wherein an award was made that was issued pursuant to
section 580 of title 5 may make an order vacating the award
upon the application of a person, other than a party to the
arbitration, who is adversely affected or aggrieved by the
award, if the use of arbitration or the award is clearly in-
consistent with the factors set forth in section 572 of title
5.”
18                 BADGEROW v. WALTERS

                    BREYER
                Appendix     , J., dissenting
                         to opinion   of BREYER, J.

“§11. Same; modification or correction; grounds; order
   “In either of the following cases the United States court
in and for the district wherein the award was made may
make an order modifying or correcting the award upon the
application of any party to the arbitration—
   “(a) Where there was an evident material miscalculation
of figures or an evident material mistake in the description
of any person, thing, or property referred to in the award.
   “(b) Where the arbitrators have awarded upon a matter
not submitted to them, unless it is a matter not affecting
the merits of the decision upon the matter submitted.
   “(c) Where the award is imperfect in matter of form not
affecting the merits of the controversy.
The order may modify and correct the award, so as to effect
the intent thereof and promote justice between the parties.”